Case:19-18905-TBM Doc#:241 Filed:05/11/20                     Entered:05/11/20 17:37:09 Page1 of 17




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
                            Bankruptcy Judge Thomas B. McNamara

 In re:                                                   )
                                                          )    Lead Bankruptcy Case No. 19-18905-TBM
 SAN LUIS & RIO GRANDE RAILROAD, INC.                     )
                                                          )    Chapter 11
                         Debtor.                          )
                                                          )
 In re:                                                   )
                                                          )
 SARATOGA AND NORTH CREEK RAILWAY,                        )    Bankruptcy Case No. 20-12313-TBM
 LLC,                                                     )
                                                          )    Chapter 11
                        Debtor-in-Possession.             )
                                                          )


     TRUSTEE’S MOTION FOR ENTRY OF ORDER (A) APPROVING BIDDING
        PROCEDURES FOR THE SALE OF MEMBERSHIP INTERESTS IN
  MASSACHUSETTS COASTAL RAILROAD, LLC (B) APPROVING THE FORM AND
  MANNER OF NOTICE OF THE AUCTION AND SALE HEARING, (C) SCHEDULING
    AN AUCTION AND SALE HEARING, AND (D) GRANTING RELATED RELIEF
          William A. Brandt, Jr. in his capacity as the Chapter 11 Trustee (the “Trustee”) for the

 San Luis & Rio Grande Railroad, Inc. (“SLRG” or the “Debtor”) files this motion (the

 “Bidding Procedures Motion”)1 pursuant to sections 105(a), 363, 503 and 507 of title 11 of the

 United States Code (the “Bankruptcy Code”); Rules 2002, 6004, 6006, and 9014 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and Local Bankruptcy Rule 6004-1,

 seeking:


          (I)    Entry of an order, substantially in the form attached hereto (the “Bid Procedures

                 Order”):



 1
        All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
 Membership Interest Purchase Agreement (the “MIPA”).


                                                    1
Case:19-18905-TBM Doc#:241 Filed:05/11/20               Entered:05/11/20 17:37:09 Page2 of 17




                (A)    approving the proposed bidding procedures described herein and annexed

                       to the proposed Bid Procedures Order (the “Bidding Procedures”), for

                       the proposed sale of the Debtor’s 100% membership interests in

                       Massachusetts Coastal Railroad LLC (as defined more specifically in the

                       MIPA, the “Membership Interests”);

                (B)    scheduling an auction (the “Auction”) for the sale of the Membership

                       Interests (the “Sale”) for June 19, 2020 and a hearing to consider approval

                       of the Sale; and

                (C)    approving the form and manner of:

                       (i)     the notice (the “Notice of Sale”) that will be filed with this Court

                               and served on all creditors and parties-in-interest regarding the

                               Sale and the related hearing at which this Court will consider

                               approval of the Sale (the “Sale Hearing”);

 In support of this Bidding Procedures Motion, the Trustee respectfully states as follows:

                                     Jurisdiction and Venue

                1.     The United States Bankruptcy Court for the District of Colorado (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is

 a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28

 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein are §§ 363, 1107,

 and 1108 of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004,

 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules

 2002-1 and 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

 Bankruptcy Court for the District of Colorado (the “Local Rules”).



                                                 2
Case:19-18905-TBM Doc#:241 Filed:05/11/20                Entered:05/11/20 17:37:09 Page3 of 17




                                       General Background

                2.      The Debtor owns and operates a railroad that is approximately 150 miles

 long that primarily supports the transportation of grain, minerals, specialty rock products, and

 produce in Colorado. Massachusetts Coastal Railroad LLC (“Mass Coastal”) is wholly owned

 by the Debtor. Mass Coastal is an operating railroad that provides freight service to southeastern

 Massachusetts.


                3.      On February 27, 2017, the Debtor and other affiliated entities entered into

 a Loan and Security Agreement (the “Loan Agreement”) with Big Shoulders Capital, LLC

 (“Lender”) pursuant to which the Borrowers granted Lender a security interest in specified

 collateral. Mass Coastal is not a borrower under the Loan Agreement, and the Loan Agreement

 does not list as collateral the membership interests of any of the Borrowers’ subsidiaries.


                4.      On September 9, 2019, pursuant to its rights under the Loan Agreement,

 Lender commenced a receivership action against the Debtor and Mt. Hood Railroad Company

 (“Mt. Hood”) in the United States District Court for the Northern District of Illinois (the “District

 Court”), Case No. 19cv06029 (the “Receivership Case”). On September 12, 2019, the District

 Court entered an order appointing Novo Advisors, as receiver (the “Receiver”) over the assets of

 the Debtor and Mt. Hood (the “Order”).


                5.      On October 16, 2019, a Chapter 11 Involuntary Petition was filed against

 the Debtor by three unsecured creditors.


                6.      The Debtor did not oppose the Involuntary Petition, and on November 7,

 2019, the Court entered its Order for Relief and Procedure in Involuntary Case, in which it

 ordered, among other things, “that an order for relief under Chapter 11 of Title 11 of the U.S.

                                                  3
Case:19-18905-TBM Doc#:241 Filed:05/11/20                 Entered:05/11/20 17:37:09 Page4 of 17




 Code is hereby GRANTED.”


                7.      On November 26, 2019, the Receiver filed a motion in the Receivership

 Case requesting that the receivership be expanded to include Mass Coastal and Cape Cod Central

 Railroad, Inc. (“Cape Cod Central”), among others (the “Expansion Motion”). Attached to the

 Expansion Motion was a Resolution dated November 21, 2019 pursuant to which Edwin E. Ellis

 purported to “authorize and consent” that Mass Coastal be included as part of the Receivership

 Case. The Expansion Motion recognized that Mass Coastal had been operated independently of

 the other entities subject to the Receivership Case since 2018 by Christopher Podgurski and that

 Mr. Podgurski had recently provided the Receiver with an offer to purchase Mass Coastal’s and

 Cape Cod Central’s business and assets.


                8.      On December 30, 2019, the United States Trustee filed its Notice of

 Appointment of Trustee, in which the United States Trustee appointed “Williams A. Brandt, Jr.

 to serve as the chapter 11 trustee in this case.”


                9.      On April 24, 2020, the Court granted the motion for the joint

 administration of the Debtor’s Bankruptcy Case and the case of the Debtor’s affiliated entity,

 Saratoga and North Creek Railway, LLC.


                                       Sale Efforts and Process

                10.     Because SLRG is a “railroad” as that term is defined under the Bankruptcy

 Code, a trustee must always be appointed, and the Secretary of Transportation chooses and

 submits to the United States trustee a list of five persons who are qualified to serve as a trustee of

 a railroad. The Trustee was on the list submitted by the Secretary of Transportation. 11 U.S.C. §

 1163. In short, the Trustee was chosen by the Department of Transportation to operate SLRG

                                                     4
Case:19-18905-TBM Doc#:241 Filed:05/11/20                Entered:05/11/20 17:37:09 Page5 of 17




 due to his specific railroad experience and acumen. He and his firm were the financial advisors

 for the chapter 11 trustee for the Montreal, Maine & Atlantic Railway matter, in which the

 Trustee and his firm managed the day-to-day operations of the railway pending an overall

 resolution of the case, and the resolution of that case involved multiple sales of the Montreal,

 Maine & Atlantic assets in both Canada and United States.            The Trustee was very active

 throughout the sales process and during the course of that case, he and his firm became

 conversant with players in the railroad industry. Additionally, the Trustee has personally served,

 since 1981, in over 15,000 matters as a Chapter 11 Trustee, a Chapter 7 Trustee, an Examiner, or

 in similar fiduciary capacities in bankruptcy courts and in other court proceedings throughout the

 United States and Canada.


                11.     Prior to the Trustee being appointed, the Receiver hired an investment

 banker to market the assets of the Debtor, Mass Coastal and other entities. Indeed, the Receiver

 attempted to sell Mass Coastal’s assets even before Mass Coastal’s assets were included within

 the Receivership Case. As a result of those efforts, the Receiver received several preliminary

 letters of intent from potential bidders who were interested in purchasing Mass Coastal’s assets

 as part of a purchase of all assets within the Receivership Case, and it also received two letters of

 intent from potential bidders who were interested in purchasing only Mass Coastal’s assets. One

 of the letters of intent was from Christopher Podgurski, the current operator of Mass Coastal.

 According to papers filed by the Receiver in both this Court and in the Receivership Case, the

 Receiver anticipated that a sale of Mass Coastal’s assets by the Receiver could achieve $3

 million in value to the Receivership Estate.


                12.     As soon as the Trustee was appointed, he continued the marketing process

 for both the Debtor and Mass Coastal.          He engaged with immediate discussions with Mr.

                                                   5
Case:19-18905-TBM Doc#:241 Filed:05/11/20             Entered:05/11/20 17:37:09 Page6 of 17




 Podgurski related to his offer and has had multiple discussions with the other parties who had

 expressed an interest in purchasing Mass Coastal’s assets. The Trustee and his advisors have had

 discussions with over 25 parties who have expressed interest in purchasing either the Debtor’s,

 Saratoga’s and/or Mass Coastal’s assets.


                13.    The Trustee has continued to respond to inquiries from prospective

 buyers. The Trustee has utilized his extensive personal/company database (derived from years of

 being involved in the railroad business) to essentially re-market the assets of SLRG and Mass

 Coastal.


                14.    The Trustee had anticipated filing a bankruptcy petition on Mass Coastal’s

 behalf. The primary reason for filing the petition would have been to obtain a sale of Mass

 Coastal’s assets free and clear of all liens, claims and encumbrances under the Bankruptcy Code.

 Of particular concern to the Trustee was the amount of Mass Coastal’s liability to the Internal

 Revenue Service (“IRS”) related to unpaid employment taxes. This liability was incurred by

 Mass Coastal before its current management took over operations in 2018. Specifically, the IRS

 has alleged that Mass Coastal owes it over $3 million which is secured, in part, by a statutory

 lien on Mass Coastal’s assets.


                15.    The Trustee’s efforts to maximize the value of Mass Coastal to the

 Debtor’s estate have paid off. Specifically, the Trustee and Coastal Rail, LLC (the “Stalking

 Horse Bidder”) have negotiated a form of Membership Interest Purchase Agreement (“MIPA” or

 the “Stalking Horse Bid”), whereby the Stalking Horse Bidder has proposed to purchase the

 Membership Interests for a total consideration of $952,559.00 (the “Purchase Price”). The

 Stalking Horse Bidder is an insider of the Debtor, as defined in Bankruptcy Code section


                                                6
Case:19-18905-TBM Doc#:241 Filed:05/11/20               Entered:05/11/20 17:37:09 Page7 of 17




 101(31). The Stalking Horse Bidder is an affiliate of Mr. Podgurski, who is a current manager of

 Mass Coastal, which is 100% owned by SLRG.


                16.     The Trustee now seeks authority to further market-test the transaction

 contemplated by the Membership Interest Purchase Agreement to ensure that the estate obtains

 the highest or otherwise best offer for the Membership Interests. As set forth in further detail

 below, the sale, the MIPA, the proposed bidding procedures (the “Bidding Procedures”), and the

 related relief requested in this Bidding Procedures Motion are in the best interests of the public

 as set forth in 11 U.S.C. § 1165, the Debtor’s estate, creditors, and parties in interest.

 Accordingly, the Trustee respectfully requests that the Court grant this Motion.


                                            The MIPA


                17.     The Trustee and his professional advisors have identified the Stalking

 Horse Bidder’s bid for the Membership Interests and the auction process provided for under a

 section 363 sale process as the best way to maximize the value of the estate and to protect the

 interests of the Debtor’s creditors.    After extensive negotiations regarding the terms and

 conditions thereof, the Debtor and the Stalking Horse Bidder have agreed, in principle, to the key

 terms of the Sale, and have executed the MIPA attached as Exhibit 1 hereto, which remains

 subject to this Court’s approval.


                18.     The Trustee seeks approval of the sale of the Membership Interests to the

 Stalking Horse Bidder or to a competing bidder that submits a higher and better offer in

 accordance with the Bidding Procedures (the “Successful Bidder”). For the avoidance of doubt,

 Mass Coastal’s assets and liabilities shall remain unaffected by the sale of the Membership

 Interests, because the Successful Bidder is essentially buying the stock of Mass Coastal which is

                                                 7
Case:19-18905-TBM Doc#:241 Filed:05/11/20                 Entered:05/11/20 17:37:09 Page8 of 17




 subject to all existing assets and liabilities of the company.


                19.     The Membership Interests will be sold free and clear of all liens, claims,

 rights, interests, and encumbrances whatsoever, with all then-existing Encumbrances to attach to

 the net sale proceeds of the Membership Interests with the same validity, enforceability, and

 priority, if any, as existed with respect to the Membership Interests as of the Petition Date. The

 material terms of the proposed sale to the Stalking Horse Bidder or other Successful Bidder are

 as follows:


    Stalking Horse Bidder              The Stalking Horse Bidder is Coastal Rail, LLC. The
                                       Stalking Horse Bidder is an insider of the Debtor, as
                                       defined in Bankruptcy Code section 101(31). The Stalking
                                       Horse Bidder is an affiliate of Mr. Podgurski, who is a
                                       current manager of Mass Coastal, which is 100% owned by
                                       SLRG.

    Purchase Price                     The Purchase Price is $952,559.00 which consists of
                                       $625,000 of cash (the “Cash Purchase Price”) plus a
                                       relinquishment of any claims held by Mass Coastal to the
                                       $327,559.00 in net cash currently held by the Trustee on
                                       Mass Coastal’s behalf as a result of the assignment of the
                                       Section 45G Tax Credits;

    Purchased Assets                   The Debtor’s membership interests in Mass Coastal.

    Assumed Liabilities                N/A

    Closing                            The Closing Date shall occur not later than 15 days
                                       following entry of the Sale Order. Closing is subject to,
                                       among other conditions, entry of the Sale Order by July 15,
                                       2020.

    Deposit                            $125,000.


    Break-up Fee                       5% of the Cash Purchase Price ($31,250).

    Expense Reimbursement              None.

    Representations and                Except as specifically set forth in the MIPA, the Stalking

                                                   8
Case:19-18905-TBM Doc#:241 Filed:05/11/20                          Entered:05/11/20 17:37:09 Page9 of 17




     Warranties                              Horse Bidder will accept the Membership Interests at
                                             Closing on an “As Is” and “Where Is” basis.

     Termination                             The MIPA may be terminated in various circumstances,
                                             the most significant of which include the following: failure
                                             to close by August 15, 2020.

     Agreements with                         N/A
     Management


                                            The Bidding Procedures

                   20.      To optimally and expeditiously solicit, receive and evaluate bids in a fair

 and accessible manner, the Trustee is proposing the Bidding Procedures as annexed to the

 proposed Bidding Procedures Order attached hereto. The Trustee has determined that the

 Bidding Procedures establish a framework that is most likely to maximize the value of the

 Purchased Assets for the benefit of the Debtor’s estate and its creditors. Those procedures are

 summarized in relevant part below.2


                   (a) Bid Requirements. Any competing Bid must be submitted in writing and
                       determined by the Trustee, in his reasonable business judgment, to have
                       satisfied the following requirements:

                                      i. Assets and Purchase Price: Each Bid must be a bid to
                                         purchase the Membership Interests. Each Bid must clearly set
                                         forth the Purchase Price to be paid, including and identifying
                                         separately any cash and non-cash components.

                                     ii. Deposit: Each competing Bid must be accompanied by a cash
                                         deposit in the amount of $250,000, to be held in an interest
                                         bearing escrow account to be identified and established by the
                                         Trustee (the “Deposit”).



 2
   The summary of the Bidding Procedures set forth herein is provided for the convenience of the Court and
 interested parties and is qualified in its entirety by the Bidding Procedures, which are attached hereto as an attached
 to the proposed Bidding Procedures Order. In the event of any inconsistency between the Bidding Procedures and
 this summary, the Bidding Procedures shall control. Capitalized terms used in this summary have the meaning
 ascribed to them in the Bidding Procedures.


                                                           9
Case:19-18905-TBM Doc#:241 Filed:05/11/20        Entered:05/11/20 17:37:09 Page10 of 17




                         iii. Minimum Bid: The aggregate cash consideration proposed by
                              each Bid must be equal to, or exceed, the sum of (i) the
                              Purchase Price set forth in the Stalking Horse Bid; (ii) the
                              Breakup Fee; plus (iii) 10% of the Cash Purchase Price (“the
                              Overbid Increment”.

                         iv. The Same or Better Terms: Except as otherwise provided
                             herein, each and every competing Bid must, in the Trustee’s
                             business judgment, be on terms the same as or better than the
                             terms of the MIPA. Each competing Bid must include duly
                             executed, non-contingent transaction documents necessary to
                             effectuate the transactions contemplated in the Bid (the “Bid
                             Documents”). The Bid Documents shall include a copy of the
                             form MIPA clearly marked to show all non-substantive
                             changes requested by the Bidder as well as those changes
                             related to Purchase Price.

                          v. Sources of Financing: Each and every competing Bid must
                             indicate the source of cash consideration, including proposed
                             funding commitments and confirm that such consideration is
                             not subject to any contingencies.

                   b. Bid Deadline. Each bid must be transmitted via email (in .pdf or
                      similar format) or other means so as to be actually received by the
                      Trustee, counsel to the Trustee, and counsel to the Stalking Horse
                      Bidder on or before June 16, 2020 at 11:59 p.m. (prevailing Mountain
                      Time) (the “Bid Deadline”). The Trustee must receive the Deposit, in
                      good funds, into an account designated by the Trustee no later than the
                      Bid Deadline.

                   c. The Auction. If the Trustee does not receive a Qualified Bid (other
                      than the Stalking Horse Bid), the Trustee will not conduct the Auction
                      and shall designate the Stalking Horse Bidder’s Qualified Bid as the
                      Successful Bid. If one or more timely conforming Initial Overbids are
                      received, the Debtor shall conduct an Auction of the Membership
                      Interests, in which the Stalking Horse Bidder and all other Qualified
                      Overbidders may participate. The Auction shall be conducted at the
                      offices of Markus Williams Young & Hunsicker, LLC on June 19,
                      2020 at 10:00 a.m. (prevailing Mountain Time), or such other place
                      and time as the Trustee may determine, so long as such change is
                      communicated reasonably in advance to all Qualified Overbidders, the
                      Stalking Horse Bidder and other invitees, if any. If due to the Covid-
                      19 pandemic, the local guidelines in place in Denver on the date of the
                      auction do not permit in-person meetings, the Trustee will conduct the
                      Auction electronically via video-conferencing. The Trustee shall, in
                      any event, permit the submission of auction bids by telephone.

                                           10
Case:19-18905-TBM Doc#:241 Filed:05/11/20               Entered:05/11/20 17:37:09 Page11 of 17




                        d. Bidding Increments. Any Overbid following the initial Minimum
                           Overbid or following any subsequent Prevailing Highest Bid shall be
                           in increments of at least $15,000..

                        e. Backup Bidder. Notwithstanding anything in the Bidding Procedures
                           to the contrary, if an Auction is conducted, the Qualified Bidder with
                           the next-highest or otherwise second-best Qualified Bid at the Auction
                           for the Membership Interests, as determined by the Trustee in the
                           exercise of his reasonable business judgment, shall be required to
                           serve as a backup bidder (the “Backup Bidder”), and each Qualified
                           Bidder shall agree and be deemed to agree to be the Backup Bidder if
                           so designated by the Trustee (the “Backup Bid”).

                        f. Highest or Otherwise Best Bid. When determining the highest or
                           otherwise best Qualified Bid, as compared to other Qualified Bids, the
                           Trustee may consider the following factors in addition to any other
                           factors that the Trustee deems appropriate: (i) the amount and nature
                           of the total consideration; and (ii) the likelihood of the Bidder’s ability
                           to close a transaction, the timing thereof, and such Bidder’s
                           connections with the Debtor.

                        g. Reservation of Rights. The Trustee reserves the right to modify the
                           Bidding Procedures in his reasonable business judgment in any
                           manner that will best promote the goals of the bidding process, or
                           impose, at or prior to the Auction, additional customary terms and
                           conditions on the sale of the Partnership Interests.

                 21.    Importantly, the Bidding Procedures recognize the Trustee’s fiduciary

  obligations to maximize sale value, do not impair his ability to consider all qualified bid

  proposals, and, as noted, preserve the right to modify the Bidding Procedures as necessary or

  appropriate to maximize value for the Debtors’ estate.


                                           Sale Hearing.


                 22.    The Debtor requests a hearing to consider approval of the Sale to the

  Successful Bidder (or to approve the MIPA if no Auction is held or the Successful Bid is by the

  Stalking Horse Bidder) in the courtroom of the Honorable Thomas J. McNamara in the United

  States Bankruptcy Court for the District of Colorado, 721 19th St., Denver, Colorado 80202 (the

                                                 11
Case:19-18905-TBM Doc#:241 Filed:05/11/20                Entered:05/11/20 17:37:09 Page12 of 17




  “Sale Hearing”).


                 23.      The Debtor shall, within two (2) business days of the entry of the Bid

  Procedures Order, serve a copy of the Sale Motion, the proposed form of Sale Order, the Bid

  Procedures Order, and a copy of the Notice of Sale, substantially in the form annexed hereto as

  Exhibit 3, by first-class mail on the following parties (collectively, the “Notice Parties”): (i) all

  entities known to have expressed an interest in a financing or sale transaction with respect to the

  Trustee, as evidenced by executing an NDA with the Trustee; (ii) any entities known to have

  asserted any Encumbrance in or upon the Membership Interests; (iii) all federal, state, and local

  regulatory or taxing authorities or recording offices which have a reasonably known interest in

  the relief requested by the Motion; (iv) the Office of the United States Trustee; (v) the Internal

  Revenue Service; (vi) all entities that have requested notice in accordance with Bankruptcy Rule

  2002; (vii) counsel to the Stalking Horse Bidder; and (vii) all other known creditors of the

  Debtor.


                 24.     The Trustee respectfully submits that the Sale Notice is reasonably

  calculated to provide all interested parties with timely and proper notice of the proposed Sale,

  including: (a) the date, time, and place of the Auction (if one is held); (b) the Bidding

  Procedures; (c) the deadline for filing objections to the Sale and entry of the Sale Order, and the

  date, time, and place of the Sale Hearing; (d) a reasonably specific identification of the

  Membership Interests; and (e) a description of the Sale as being free and clear of liens, claims,

  interests, and other encumbrances, with all such liens, claims, interests, and other encumbrances

  attaching with the same validity and priority to the Sale proceeds.


                 25.     The Trustee further submits that notice of this Motion, the Sale Motion,


                                                   12
Case:19-18905-TBM Doc#:241 Filed:05/11/20                Entered:05/11/20 17:37:09 Page13 of 17




  and the related hearing to consider entry of the Bidding Procedures Order, coupled with service

  of the Sale Notice, constitute good and adequate notice of the Sale and the proceedings with

  respect thereto in compliance with, and satisfaction of, the applicable requirements of

  Bankruptcy Rule 2002 and Local Rules 2002-1, 6004-1, and 9013-1. The Trustee proposes that

  no other or further notice of the Sale shall be required. Accordingly, the Trustee requests that this

  Court approve the form and manner of the Sale Notice in connection with the Bidding

  Procedures.


                 26.     The Trustee has examined the alternatives to a sale of the Membership

  Interests and has determined that, in light of the Debtor’s financial situation, the fact that Mass

  Coastal’s assets have been marketed for over eight months, a more viable alternative to sale of

  the Membership Interests does not exist and this sale will realize the value for the Membership

  Interests. The Trustee determined that the sale of the Membership Interests optimizes value for

  the Debtors’ estates and creditors.


                 27.     For the reasons stated above, and in light of the obvious benefits to the

  estate, the Trustee has determined, in the exercise of his business judgment, to consummate the

  proposal submitted under the MIPA pursuant to the bidding and auction procedures set forth

  herein.



              The Proposed Bidding Procedures Constitute an Appropriate Process
                              to Obtain the Highest or Best Bid

                 28.     The Trustee requests that the Court approves the Bidding Procedures. A

  debtor’s or trustee’s business judgment is entitled to substantial deference with respect to the

  procedures to be used in selling an estate’s assets. See, In re Integrated Resources, Inc., 147 B.R.

                                                   13
Case:19-18905-TBM Doc#:241 Filed:05/11/20                 Entered:05/11/20 17:37:09 Page14 of 17




  650, 656–7 (S.D.N.Y. 1992) (noting that bidding procedures that have been negotiated by a

  trustee are to be reviewed according to the deferential “business judgment” standard, under

  which such procedures and arrangements are “presumptively valid”).


                 29.     The paramount goal in any proposed sale of property of the estate is to

  maximize proceeds. See In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir. 1997) (in

  bankruptcy sales, “a primary objective of the Code [is] to enhance the value of the estate at

  hand”); Integrated Resources, 147 B.R. at 659 (“[I]t is a well-established principle of bankruptcy

  law that the objective of the bankruptcy rules and the trustee’s duty with respect to such sales is

  to obtain the highest price or greatest overall benefit possible for the estate.”) (internal citations

  omitted).


                 30.     As discussed above, the Trustee believes in his reasonable business

  judgment that the Bidding Procedures and the Sale, with Stalking Horse Bidder as the “stalking-

  horse” bidder, is the best strategy for maximizing the value of the Membership Interests in Mass

  Coastal for the benefit of the various stakeholders. See In re Psychometric Sys., Inc., 367 B.R. at

  675. Moreover, the Bidding Procedures, and the use of a Minimum Overbid and Bidding

  Increments, will ensure a competitive and efficient bidding process which excludes disingenuous

  bidders while preserving the participation of the Stalking Horse Bidder.


                 31.     Indeed, break-up fees and other forms of bidding protections are a normal

  and, in many cases, necessary component of significant sales conducted under section 363 of the

  Bankruptcy Code: “Break-up fees are important tools to encourage bidding and to maximize the

  value of the debtor’s assets . . . . In fact, because the [trustee] has a duty to encourage bidding,

  break-up fees can be necessary to discharge [such] duties to maximize value.” Integrated Res.,


                                                   14
Case:19-18905-TBM Doc#:241 Filed:05/11/20                 Entered:05/11/20 17:37:09 Page15 of 17




  147 B.R. at 659–60 (emphasis added). Specifically, bid protections “may be legitimately

  necessary to convince a ‘white knight’ bidder to enter the bidding by providing some form of

  compensation for the risks it is undertaking.” 995 Fifth Ave., 96 B.R. at 28 (quotations omitted);

  see also Integrated Resources, 147 B.R. at 660–61 (bid protections can prompt bidders to

  commence negotiations and “ensure that a bidder does not retract its bid”); In re Hupp Int’l

  Indus., Inc., 140 B.R. 191, 194 (Bankr. N.D. Ohio 1992) (“[W]ithout such fees, bidders would be

  reluctant to make an initial bid for fear that their first bid will be shopped around for a higher bid

  from another bidder who would capitalize on the initial bidder’s . . . due diligence.”).


                 32.     If the Court does not approve the Bid Protections, the Stalking Horse

  Bidder may elect not to serve as the stalking horse, to the detriment of the Debtors’ estate.

  Further, if the Bid Protections were to be paid, it will be because the Trustee has received higher

  or otherwise superior offers for the Membership Interests. In short, the proposed Breakup Fee is

  fair and reasonable under the circumstances because it constitutes, at not more than 5% of the

  Cash Purchase Price, a “fair and reasonable percentage of the proposed purchase price.”

  Integrated Res., 147 B.R. at 662 (quoting 995 Fifth Ave., 96 B.R. at 28); see also In re Twenver,

  149 B.R. 954, 956 (Bankr. D. Colo. 1992) (discussing “topping fee” factors). Accordingly, the

  Bid Protections should be approved.


                 33.     The proposed timeline set forth in the Bidding Procedures is reasonable in

  light of the circumstances. The Trustee is not utilizing DIP funding and it is imperative that the

  estate obtain additional funds to operate the Debtor’s business. Under the Trustee’s proposed

  timeline, the Bid Deadline is June 16, 2020, and thus there will be a marketing period in excess

  of one month during which the Trustee will solicit bids and potential bidders can conduct due

  diligence. The Trustee submits that this is more than sufficient time to continue to market the

                                                   15
Case:19-18905-TBM Doc#:241 Filed:05/11/20                  Entered:05/11/20 17:37:09 Page16 of 17




  Membership Interests. As noted above, Mass Coastal’s assets have been extensively marketed

  over the past eight months, Accordingly, most potential buyers are familiar with the opportunity.

  In addition to providing appropriate notice, the Trustee will continue to contact various parties

  who have previously expressed an interest in acquiring assets of the Debtor and/or Mass Coastal

  to determine whether such parties are interested in submitting a bid.


                 34.     In sum, the Bid Procedures are appropriate, reasonable, and designed to

  ensure the most robust bidding and auction process possible for the Membership Interests.


                                                 Notice

                 35.     A copy of this Motion will be provided to (a) the Office of the United

  States Trustee; (b) the twenty largest unsecured creditors of the Debtors; (c) all parties who are

  known by the Trustee to assert liens with respect to the Membership Interests, if any; and (d) all

  parties who have timely filed requests for notice under Rule 2002 of the Federal Rules of

  Bankruptcy Procedure. The Trustee respectfully submits that such notice is sufficient, and

  requests that the Court find that no further notice of the relief requested herein is required.


         WHEREFORE, the Trustee respectfully requests that this Court grant this Sale Motion

  by first (I) entering the Bid Procedures Order (A)      approving the proposed bidding procedures

  described herein for the proposed sale of the Debtor’s membership interests in Massachusetts

  Coastal Railroad, LLC; (B)     scheduling an auction (the “Auction”) for the sale of the

  Membership Interests (the “Sale”) for June 19, 2020 and a hearing to consider approval of the

  Sale; and (C) approving the form and manner of: (i) the notice (the “Notice of Sale”) that will

  be filed with this Court and served on all creditors and parties-in-interest regarding the Sale and




                                                    16
Case:19-18905-TBM Doc#:241 Filed:05/11/20                 Entered:05/11/20 17:37:09 Page17 of 17




  the related hearing at which this Court will consider approval of the Sale (the “Sale Hearing”);

  and second (II) granting such other and further relief as is just and proper.


  Dated:   May 11, 2020


                                                        MARKUS WILLIAMS YOUNG AND
                                                        HUNSICKER LLC

                                                        s/Jennifer Salisbury
                                                        Jennifer Salisbury (CO Bar No. 37168)
                                                        1775 Sherman Street, Suite 1950
                                                        Denver, CO 80203
                                                        Telephone: 303-866-0102
                                                        Facsimile: 303-830-0809
                                                        Email: jsalisbury@markuswilliams.com

                                                        Counsel for the Trustee




                                                   17
